KOGAN, Justice,
dissenting.
I respectfully dissent.
I believe there is a legitimate dispute over the meaning of the statute in this case. Both the petitioner’s and the respondents’ interpretation are reasonable, given the lack of legislative intent and ambiguous language of the statute. However, the law is well established that penal statutes must be strictly construed. State ex rel. Lee v. Buchanan, 191 So.2d 33 (Fla.1966); Ex parte Bailey, 39 Fla. 734, 23 So. 551 (1897). Whenever there is any doubt as to the construction of a penal statute, the courts must resolve that doubt in favor of the rights of individuals affected by that statute. Maxcy, Inc. v. Mayo, 103 Fla. 552, 139 So. 121 (1931); Texas Co. v. Amos, 77 Fla. 327, 81 So. 471 (1919). Accordingly, I would accept petitioner’s argument, disapprove Curry v. Department of Corrections, 423 So.2d 584, 585 (Fla. 1st DCA 1982), and grant his petition for writ of mandamus.